Citation Nr: 1014733	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-10 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a lung disorder. 

2.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from September 
1965 to August 1975 and from July 1978 to March 1983.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  


FINDINGS OF FACT

1.  A chronic respiratory disability was not manifested 
during service or for many years thereafter, and a current 
respiratory disorder has not been shown by the competent 
medical evidence of record to be causally related to the 
Veteran's active service or any events therein.  

2.  A heart disorder was not manifested during service or for 
many years thereafter, and has not been shown by the 
competent medical evidence of record to be causally related 
to the Veteran's active service or any events therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009). 

2.  The criteria for service connection for a heart disorder 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  

There is no allegation from the Veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records, 
private medical records and records from the Social Security 
Administration (SSA).  Next, a specific VA medical 
examination on the issue of a lung disorder was obtained.  
See 38 C.F.R. § 3.159(c)(4) (2009).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination obtained in this case 
is adequate.  The Veteran was examined in February 2005.  The 
examiner reviewed the claims file and examined the Veteran.  
Diagnostic tests were obtained.  The examiner offered a 
diagnosis and the etiology of the disorder found.  The 
examination provided an adequate basis for determining the 
Veteran's claim.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to that issue has been met.  38 C.F.R. § 
3.159(c) (4).  

As to the issue of entitlement to service connection for a 
heart disorder, given the absence of in-service evidence of 
chronic manifestations of any heart disorder,  no evidence of 
the disorder for many years after separation, and no 
competent evidence of a nexus between service and the 
Veteran's claim, a remand for a VA examination would unduly 
delay resolution.

Therefore, the available records and medical evidence have 
been obtained in order to make determinations as to these 
claims.  Significantly, neither the Veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Service connection will 
be presumed for certain chronic diseases enumerated in 38 
C.F.R. § 3.309, if manifest to a compensable degree within 
the year after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  

A Lung Disorder

The Veteran claims that service connection is warranted for a 
lung disorder.  She states that she was treated in service 
for lung problems and that her current lung disorder is 
related to that treatment. 

The Veteran's service treatment records show that she was 
treated on several occasions for upper respiratory infections 
and respiratory complaints.  In March 1979 she was treated 
for a productive cough.  X-rays were normal.  Chronic 
bronchitis with acute exacerbation was diagnosed.  The 
Veteran was also seen in 1980 for a cough, and early 
bronchitis was diagnosed.  During an April 1982 physical, the 
Veteran was noted to have a few dry rales in both lung bases 
secondary to smoking.  

Private medical records show treatment beginning in 2003.  In 
July 2003, the Veteran complained of shortness of breath.  By 
way of history, the Veteran stated that a few weeks prior, 
she had shortness of breath and that the symptoms had been 
coming on for several weeks to months.  The Veteran reported 
that she smoked a pack of cigarettes per day and had done so 
for the past 35 years.  Tobaccoism was the pertinent 
diagnosis.  The Veteran was noted in August 2003 to present 
for evaluation of her heart disorder.  By way of history she 
was noted to have had bronchitis and cough.  On examination, 
auscultation revealed equal breath sounds without wheezing, 
rhonchi or rales.  The diagnosis was likely emphysematous 
lung disease and chronic tobacco use.  September 2003 X-rays 
showed no active lung disease.  

The Veteran was examined by VA in February 2005.  The claims 
file was reviewed.  The examiner documented the Veteran's 
inservice treatment, and her medical history.  X-rays were 
performed and showed no pulmonary vascular congestion or 
effusion.  PFTs also were performed.  The finding was that 
the study was compatible with a mild restrictive ventilatory 
defect-cannot rule out additional pulmonary vascular disease 
or interstitial lung disease.  The diagnosis was, mild 
restrictive lung disease secondary to smoking; no bronchitis; 
symptoms and history not consistent with chronic bronchitis.  
It was found that the Veteran had restrictive respiratory 
disease, etiology, tobaccoism.  

The first pertinent inquiry is whether the Veteran incurred a 
chronic respiratory condition while in the military.  The 
Board concludes she did not. Although the Veteran was treated 
for bronchitis and upper respiratory conditions while in the 
military, it is clear from the medical records these were 
acute and transitory conditions that fully resolved.  

However, even if a chronic condition was not shown during 
service, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of symptomatology 
or under 38 C.F.R. § 3.303(d) if the evidence shows a disease 
first diagnosed after service was incurred in service.  The 
crucial inquiry, then, is whether the Veteran currently has 
chronic bronchitis related to her in-service treatments or 
any other remote incident in service. The Board concludes she 
does not.

After service, the Veteran was afforded a VA examination in 
February 2005 to ascertain whether the Veteran has a current 
diagnosis of bronchitis related to her military service. At 
that time, the examiner indicated no bronchitis.  And private 
records in the file are silent as to any complaints, 
treatments or diagnoses of bronchitis.   In short, the 
Veteran does not currently have a current diagnosis of 
bronchitis.  

There is no medical evidence that the Veteran currently has 
bronchitis.  The mere fact a Veteran is treated for 
transitory conditions in the military is simply not 
sufficient to establish service-connection for a chronic 
disability.  Direct service connection requires first and 
foremost a diagnosis of a current disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, Hickson, 
supra.  The most probative evidence of record is against such 
a finding in this case.  There is no evidence or opinion 
supporting a finding of current chronic bronchitis.  Medical 
records since separation from service demonstrate the lack of 
continuity of symptoms and complaints.  The evidence of 
record establishes that the Veteran has been treated since 
2003 for complaints of shortness of breath, which she herself 
noted having begun in 2003.  Restrictive lung disease has 
been diagnosed.  This has been attributed to her tobacco use 
which has been documented since service.  Thus to the extent 
that the Veteran is claiming service connection for 
bronchitis, the claim must be denied for lack of a current 
diagnosis.  

Whether service connection may be granted on the basis that 
the currently diagnosed restrictive lung disease is related 
to service has also been considered.  First, the restrictive 
lung disease was first documented in mid 2003, some twenty 
years after service.  And there is no competent medical 
evidence that associates this disorder to an injury, disease, 
or event of service origin.  The medical evidence does 
associate the disorder with the Veteran's cigarette smoking 
which she confirms began in the 1960's, during service.  As 
the claim of service connection was received after June 1998, 
a disability will not be considered service-connected on the 
basis that it resulted from injury or disease attributable to 
the Veteran's use of tobacco products during service.  38 
U.S.C.A. § 1103 (West 2000) and 38 C.F.R. § 3.300 (2009).

Where as here, the determination involves questions of a 
medical diagnosis, not capable of lay observation, or of 
medical causation, a lay assertion on medical causation is 
not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993), competent medical evidence is required to 
substantiate the claim.  As a lay person, the Veteran is not 
qualified through education, training, and expertise to offer 
an opinion on a medical diagnosis, not capable of lay 
observation, or on medical causation.  For this reason, the 
Board rejects the Veteran's statements as competent evidence 
to substantiate the claim.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

Moreover, the Veteran's lay opinion that her current lung 
disorder is attributable to service is outweighed by medical 
evidence of record.  Winsett v. West, 11 Vet. App. 420 
(1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  The evidence does not show 
continuity of symptomatology from the date of the Veteran's 
discharge to the present, because there is no evidence of 
clinical treatment for any lung complaints until many years 
after service discharge.  

The Veteran is competent to report that she has had lung 
problems since her time in service.  Layno v. Brown, 6 Vet.  
App. 465, 470 (1994) ("Competent lay evidence" is evidence 
provided by a person who has personal knowledge derived from 
his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay 
evidence" is any evidence not requiring that the proponent 
have specialized education, training or experience, but is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.)  However, the Veteran is not 
competent to determine whether her current disorder is 
etiologically related to her service.

The preponderance of the evidence is against the award of 
service connection for the Veteran's lung disorder; it 
follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir.  
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.

A Heart Disorder

The Veteran claims that service connection is warranted for a 
heart disorder.  Her service treatment records show no 
complaint, diagnosis or treatment for a heart disorder.  
After service, private records show that the Veteran was 
first seen in August 2003 for aortic insufficiency, aneurysm 
and depressed ventricular function.  She underwent an aortic 
valve replacement in September 2003.  In December 2003, an 
echocardiography showed improvement although the Veteran was 
experiencing fatigue.  In June 2004 it was noted that she had 
considerable ascending aortic aneurysm.   

While the Veteran has been diagnosed with a current heart 
disorder, the record does not show treatment in service or 
until some twenty years thereafter.  Therefore, the medical 
evidence does not reflect continuity of symptomatology since 
service.  
In addition to the absence of documented post-service 
symptomatology related to any heart problem for many years, 
the Board notes that, although not specifically argued, to 
the extent that the Veteran may be claiming continuity, the 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses.  Layno, 6 Vet. App. at 470.   In this 
case, the Board emphasizes the multi-year gap between 
discharge from active duty service and initial reported 
symptoms related to heart problems.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where Veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  Therefore, continuity has not here been 
established, either through the medical evidence or through 
her statements of record.

Service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's heart problems to active duty.   Specifically, no 
medical professional has established a nexus between the 
Veteran's heart problems and active duty service.  The Board 
has also considered the Veteran's statements relating her 
heart disorder to active duty.  While the Board reiterates 
that she is competent to report symptoms as they come to her 
through his senses, she cannot provide competent evidence on 
questions of etiology, diagnosis or severity.

Finally, the Board notes that the Veteran has stated in her 
substantive appeal that her heart disorder is related to her 
lung disorder.  While the Veteran has been noted to have a 
lung disorder, since service connection is not established 
for a lung disorder, any claim for entitlement to service 
connection for a heart disorder secondary to the lung 
disorder must fail as a matter of law.  See 38 C.F.R. § 3.310 
(2009).  In that instance, the law, and not the evidence, is 
dispositive of the claim, and therefore the claim would be 
denied because of lack of legal merit or of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the Board will not address the matter further.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for a heart disorder and there is no doubt 
to be otherwise resolved.  As such, the appeal is denied.




ORDER

Service connection for a lung disorder is denied. 

Service connection for a heart disorder is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


